NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 2-12 are presented for examination. Applicant replied to non-final Office action on 01/27/2022 filing a terminal disclaimer (TD) and amending claim 2. In light of Applicant’s filed TD and amendment, Examiner withdraws the previous double patenting and § 112 rejections and finds claims 2-12 allowable. Therefore, claims 2-12 are ALLOWED. 

Allowable Subject Matter



Claims 2-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method for trade order processing in an electronic trading environment.

35 USC § 101: Similarly to parent application 15/691,324 (US Patent 10,713,719 B2), in view of Bascom, inventive concept can be found in the non-conventional and non-generic 

35 USC § 102 and § 103: The prior art of record, Kessler, US Patent 7,761,365 B2, teaches generally a method for first-in-first-out (“FIFO”) trading where trades are matches in first-come-first-served basis. Further, the prior art of record, Stallaert, US Patent No. 6,035,287, teaches a method for: “initiating sending by a computing device a first order message in a first thread of a trading application; determining by the computing device that a second order message is ready to be sent while the first order message is being sent, wherein the second order message is in a second thread of the trading application, wherein the second thread is different than the first thread; and determining by the computing device that a third order message is ready to be sent while the first order message is being sent, wherein the third order message is in a third thread of the trading application, wherein the third thread is different than the first thread.” The prior art, however, fails to teach a method for: “receiving by a computing device in a queuing thread a second order message in a data structure in the queuing thread, wherein the second order message is received from a second thread, wherein the second order message is received in response to the second order message being ready to be sent while a first order message is being sent in a first thread, wherein the second thread does not wait to process other instructions until a next available time to send the second order message after moving the second order message, wherein the queuing thread is different than the first thread and the second thread; receiving by the computing device in the queuing thread a third order message in the data structure in the queuing thread, wherein the third order message is received from a third thread, 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nordlicht (WO 02/088883 A2) discloses: “[E]ntering a bid order for the financial instrument and placing the bid order in a bid queue associated with a buyer who maintains a list of sellers to sell the financial instrument to. Then, entering an ask order for the financial instrument and placing the ask order in an ask queue associated with a seller who maintains a list of buyers to buy the financial instrument from.”



H. Subramoni, G. Marsh, S. Narravula, Ping Lai and D. K. Panda, "Design and evaluation of benchmarks for financial applications using Advanced Message Queuing Protocol (AMQP) over InfiniBand," 2008 Workshop on High Performance Computational Finance, 2008, pp. 1-8, doi: 10.1109/WHPCF.2008.4745404.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.